The State /s




                            Fourth Court of Appeals
                                  San Antonio, Texas
                                          July 29, 2015

                                      No. 04-11-00173-CR

                                Charlton Ellison BRADSHAW,
                                           Appellant

                                                v.

                                   THE STATE OF TEXAS,
                                         Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2009CR12809A
                        Honorable Maria Teresa Herr, Judge Presiding


                                         ORDER

        This court issued its mandate in appeal number 04-11-00173-CR on November 16, 2012.
On July 27, 2015, citing appeal number 04-11-00173-CR, pro se appellant Charlton Ellison
Bradshaw filed a motion asking this court to provide him a copy of State’s Exhibit 35. He
advised this court he has not been able to obtain a copy of the exhibit and he is being denied his
right to appellate relief.
       This court’s plenary power in appeal number 04-11-00173-CR has expired; this court no
longer has jurisdiction in that appeal. See TEX. R. APP. P. 19.1 (plenary power period); id. 19.3
(“After its plenary power expires, the court cannot vacate or modify its judgment.”).
       Further, this court has “no jurisdiction over post-conviction writs of habeas corpus in
felony cases.” In re Coronado, 980 S.W.2d 691, 692 (Tex. App.—San Antonio 1998, orig.
proceeding); accord TEX. CODE CRIM. PROC. ANN. art. 11.07 (West 2015). Post-conviction writs
of habeas corpus are to be filed in the trial court in which the conviction was obtained and made
returnable to the Court of Criminal Appeals. See TEX. CODE CRIM. PROC. ANN. art. 11.07(b).
       To obtain a free copy of the record to prepare a post-conviction writ of habeas corpus,
Appellant must file a motion in the trial court in which the conviction was obtained and
demonstrate that his claim is not frivolous and that the record is needed to decide the issues
presented. See United States v. MacCollom, 426 U.S. 317, 325–26 (1976); Escobar v. State, 880
S.W.2d 782, 783 (Tex. App.—Houston [1st Dist.] 1993, no pet.).
                                              _________________________________
                                              Patricia O. Alvarez, Justice



       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of July, 2015.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court